AUGUST 17, 2009 SUN LIFE FINANCIAL MASTERS® ACCESS PROSPECTUS Sun Life Assurance Company of Canada (U.S.) and Sun Life of Canada (U.S.) Variable Account F offer the flexible payment deferred annuity contracts and certificates described in this Prospectus to groups and individuals. You may choose among a number of variable investment options and, when available, fixed interest options. Currently no fixed interest options are available other than those included in our dollar-cost averaging program. (See “Other Programs.”) The variable options are Sub-Accounts in the Variable Account, each of which invests in shares of one of the following funds (the “Funds”): Large-Cap Equity Funds International/Global Small/Mid-Cap Equity Funds Columbia Marsico 21st Century Fund, Variable Series - First Eagle Overseas Variable Fund B Class Emerging Markets Equity Funds Columbia Marsico Growth Fund, Variable Series - B Class Lazard Retirement Emerging Markets Equity Portfolio, Fidelity® Variable Insurance Products Fund Contrafund® Service Class Portfolio Service Class 2 MFS® Emerging Markets Equity Portfolio - S Class Huntington VA Dividend Capture Fund Specialty Sector Equity Funds Huntington VA Growth Fund MFS® Utilities Portfolio - S Class Huntington VA Income Equity Fund Specialty Sector Commodity Funds Huntington VA Macro 100 Fund Huntington VA Real Strategies Fund Lord Abbett Series Fund All Value Portfolio - Class VC PIMCO CommodityRealReturnTM Strategy MFS® Core Equity Portfolio - S Class Portfolio - Admin. Class MFS® Value Portfolio - S Class Real Estate Equity Funds Mutual Shares Securities Fund - Class 2 Sun Capital Global Real Estate Fund - S Class Oppenheimer Capital Appreciation Fund/VA - Asset Allocation Funds Service Shares AllianceBernstein Balanced Wealth Strategy SCSM Davis Venture Value Fund - S Class Portfolio, Class B SCSM WMC Large Cap Growth Fund - S Class BlackRock Global Allocation V.I. Fund - Class III SCSM Lord Abbett Growth & Income Fund - S Class Fidelity® Variable Insurance Products Balanced SCSM Oppenheimer Large Cap Core Fund - S Class Portfolio Service Class 2 Van Kampen Life Investment Trust Comstock Portfolio - Franklin Income Securities Fund - Class 2 Class II Huntington VA Balanced Fund Mid-Cap Equity Funds MFS® Total Return Portfolio - S Class Fidelity® Variable Insurance Products Fund Mid Cap PIMCO Global Multi-Asset Portfolio - Advisor Class Portfolio Service Class 2 SCSM Ibbotson Balanced Fund - S Class Huntington VA Mid Corp America Fund SCSM Ibbotson Growth Fund- S Class Huntington VA New Economy Fund SCSM Ibbotson Moderate Fund - S Class Lord Abbett Series Fund Growth Opportunities Universal Institutional Funds Inc.- Equity and Portfolio - Class VC Income Portfolio - Class II SCSM WMC Blue Chip Mid Cap Fund - S Class Target Date Funds SCSM Goldman Sachs Mid Cap Value Fund - S Class Fidelity® Variable Insurance Products Fund Freedom Universal Institutional Funds Inc. - Mid Cap Growth 2015 Portfolio - Service Class 2 Portfolio - Class II Fidelity® Variable Insurance Products Fund Freedom Universal Institutional Funds Inc. - U.S. Mid Cap 2020 Portfolio - Service Class 2 Value Portfolio - Class II Money Market Funds Small-Cap Equity Funds Sun Capital Money Market Fund® - S Class Franklin Small Cap Value Securities Fund - Class 2 Short-Term Bond Funds Huntington VA Situs Fund SCSM Goldman Sachs Short Duration Fund - S Class SCSM AIM Small Cap Growth Fund - S Class Intermediate-Term Bond Funds SCSM Dreman Small Cap Value Fund - S Class Huntington VA Mortgage Securities Fund SCSM Oppenheimer Main Street Small Cap Fund - S Class MFS® Bond Portfolio - S Class International/Global Equity Funds MFS® Government Securities Portfolio - S Class AllianceBernstein International Growth Portfolio, Class B SCSM PIMCO Total Return Fund - S Class SCSM AllianceBernstein International Value Fund - S Class Sun Capital Investment Grade Bond Fund® - S Class Columbia Marsico International Opportunities Fund, Inflation Protected Bond Funds Variable Series - B Class SCSM BlackRock Inflation Protected Bond Fund - S Class Huntington VA International Equity Fund Multi-Sector Bond Funds Huntington VA Rotating Markets Fund Franklin Strategic Income Securities Fund - Class 2 MFS® International Growth Portfolio - S Class High Yield Bond Funds MFS® International Value Portfolio - S Class SCSM PIMCO High Yield Fund - S Class MFS® Research International Portfolio - S Class Emerging Markets Bond Fund Oppenheimer Global Securities Fund/VA - Service Shares PIMCO Emerging Markets Bond Portfolio - Templeton Growth Securities Fund - Class 2 Admin. Class Not all of these Funds may be available to you as an investment option under your Contract. Please see “Variable Account Options: The Funds.” Please refer to the appendix entitled “Previously Available Investment Options” for information about certain Funds that are no longer available in connection with new Contracts being issued, but that are still available under certain Contracts that are already outstanding. Please read this Prospectus and the Fund prospectuses carefully before investing and keep them for future reference. They contain important information about the Contracts and the Funds. We have filed a Statement of Additional Information dated August 17, 2009 (the “SAI”) with the Securities and Exchange Commission (the “SEC”), which is incorporated by reference in this Prospectus. The table of contents for the SAI is on page 68 of this Prospectus. You may obtain a copy without charge by writing to us at the address shown below (which we sometimes refer to as our “Annuity Mailing Address”) or by telephoning (800) 752-7215. In addition, you can inspect and copy all of our filings at the SEC's public reference facilities at: treet, N.E., Washington, D.C. 20549-0102, telephone (202) 551-8090.
